

116 HR 4115 IH: To amend the Congressional Budget and Impoundment Control Act of 1974 to establish a point of order against long-term direct spending, and for other purposes.
U.S. House of Representatives
2019-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4115IN THE HOUSE OF REPRESENTATIVESJuly 30, 2019Mr. Johnson of Ohio (for himself, Mr. Womack, Mr. Meuser, Mr. Burchett, Mr. Woodall, Mr. Flores, Mr. Timmons, and Mr. Norman) introduced the following bill; which was referred to the Committee on Rules, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Congressional Budget and Impoundment Control Act of 1974 to establish a point of order
			 against long-term direct spending, and for other purposes.
	
		1.Point of order against increasing long-term direct spending
 (a)In generalTitle III of the Congressional Budget Act of 1974 is amended by adding at the end the following new section:
				
 316.Point of Order Against Increasing Long-Term Direct Spending(a)Point of orderIt shall not be in order in the House of Representatives or the Senate to consider any bill or joint resolution, or amendment thereto or conference report thereon, that would cause a net increase in direct spending in excess of $5,000,000,000 in any of the 4 consecutive 10-fiscal year periods described in subsection (b).
 (b)Congressional Budget Office analysis of proposalsThe Director of the Congressional Budget Office shall, to the extent practicable, prepare an estimate of whether a bill or joint resolution reported by a committee (other than the Committee on Appropriations), or amendment thereto or conference report thereon, would cause, relative to current law, a net increase in direct spending in the House of Representatives or the Senate, in excess of $5,000,000,000 in any of the 4 consecutive 10-fiscal year periods beginning with the first fiscal year that is 10 fiscal years after the current fiscal year.
						.
 (b)Supermajority requirement for waiver in the SenateSubsections (c)(1) and (d)(2) of section 904 of the Congressional Budget Act of 1974 are amended by inserting 316(a), after 313, each place it appears.
 (c)Conforming amendmentThe table of contents set forth in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended by inserting after the item relating to section 315 the following new item:
				
					
						Sec. 316. Point of order against increasing long-term direct spending..
			